COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-12-00053-CV


FORT WORTH INDEPENDENT                                               APPELLANT
SCHOOL DISTRICT

                                       V.

JOSEPH PALAZZOLO AND                                                 APPELLEES
ROBERT SCOTT, TEXAS
COMMISSIONER OF EDUCATION


                                   ------------

           FROM THE 348TH DISTRICT COURT OF TARRANT COUNTY

                                   ------------

              MEMORANDUM OPINION1 AND JUDGMENT
                                   ------------

       We have considered “Appellant Fort Worth Independent School District's

Motion To Dismiss Appeal.” It is the court=s opinion that the motion should be

granted; therefore, we dismiss the appeal.        See Tex. R. App. P. 42.1(a)(1),

43.2(f).


       1
       See Tex. R. App. P. 47.4.
      Costs of the appeal shall be paid by appellant, for which let execution

issue. See Tex. R. App. P. 42.1(d).



                                               PER CURIAM

PANEL: MEIER, J.; LIVINGSTON, C.J.; and GABRIEL, J.

DELIVERED: March 15, 2012




                                      2